Citation Nr: 1015075	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death, to include on the basis of 
exposure to herbicides, and if so, whether the claim should 
be granted.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.  He died in July 1982.  The appellant is his 
surviving spouse.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in New York, New York.

Initially, the Board notes that the claim for service 
connection for the cause of the Veteran's death was reopened 
and adjudicated on the merits in the rating decision on 
appeal.  However, because the reopening of a claim is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits, the Board 
must determine this issue on its own.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
Veteran's death was denied in an unappealed rating decision 
dated in October 1983.  It was held that this was unrelated 
to and not shown during service.  Appellant was notified and 
did not timely disagree.

2.  The evidence associated with the claims file subsequent 
to the October 1983 rating decision includes evidence that is 
not cumulative or redundant of evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the Veteran's death.

3.  The Veteran died in July 1982 from metastatic melanoma to 
the brain.

4.  Service connection was in effect for no disability at the 
time of the Veteran's death.

5.  Metastatic melanoma was not present during active service 
or manifested within one year of discharge from active 
service; and it was not etiologically related to active 
service, to include exposure to herbicides.

6.  The Veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

2.  A disability incurred in or aggravated by active duty did 
not cause or contribute substantially or materially to cause 
the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2009).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that when VA receives a detailed claim for DIC under 38 
U.S.C.A. § 1310, it must provide a detailed notice to the 
claimant.  Specifically, the Court held that, under section 
38 U.S.C.A. § 5103(a), the notice must include a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of death; an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

As explained below the Board has determined that new and 
material evidence has been presented to reopen the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Therefore, no further development is 
required before the Board decides the claim to reopen.  

With respect to the claim for service connection for the 
cause of the Veteran's death and DIC claims, the record 
reflects that the RO provided the appellant with the notice 
required under the VCAA by letter mailed in September 2003, 
prior to its initial adjudication of the claims.  Although 
the appellant was not provided notice with respect to the 
disability-rating or effective-date element of the claim 
until December 2006, after the initial adjudication, the 
Board finds that there is no prejudice to her in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the claims.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
RO would have been different had complete VCAA notice been 
provided at an earlier time.  Moreover, as explained below, 
the Board has determined that service connection for cause of 
death is not warranted.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.
The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim. The Veteran's 
service treatment records are on file, as are treatment 
records from those non-VA medical providers identified by the 
appellant as having relevant records.  Unfortunately, as many 
records requested by the appellant were more than 25 years 
old, some care providers have indicated that they no longer 
have records pertaining to the Veteran.  Neither the 
appellant nor her representative has identified any other 
outstanding evidence, to include medical records, which could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.

The Board acknowledges that no VA medical opinion addressing 
whether the causes of the Veteran's death were related to 
service has been obtained.  The Board has determined that VA 
is not obliged to obtain a medical opinion because there is 
no competent evidence suggesting that his metastatic melanoma 
was related to service, including exposure to Agent Orange.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  This is not a disorder that is 
presumed to be due to service with herbicide exposure.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claims.

Claim to Reopen

Legal Criteria

In general, rating decisions that are not timely appealed are 
considered final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Analysis

The appellant was initially denied service connection for the 
cause of the Veteran's death in an October 1983 rating 
decision.  She now seeks to reopen the claim for service 
connection for the cause of the Veteran's death.

The pertinent evidence of record at the time of the October 
1983 rating decision consisted only of the Veteran's service 
treatment records and his death certificate.  The RO denied 
service connection because there was no medical evidence in 
the service treatment records which could be associated with 
the cause of death, metastatic melanoma, and the Veteran was 
not service-connected for any disability at the time of 
death.

Since the October 1983 rating decision, the following 
additional evidence was added to the record:  records from 
the Good Samaritan Hospital from December 1980 through July 
1982, a private C.A.T. scan from April 1982 and chest X-ray 
from May 1982, records from the Hematology Oncology 
Associates from 1982, records from the Memorial Hospital from 
1982, and various statements from the appellant indicating 
her belief that the Veteran's cause of death was related to 
service, in particular his exposure to Agent Orange.

The newly submitted medical records pertaining to the 
Veteran's medical care during the years prior to his death 
are not cumulative or redundant of the evidence previously of 
record.  Moreover, the appellant's contention regarding the 
Veteran's cause of death as related to Agent Orange exposure, 
when considered with the Veteran's confirmed service in 
Vietnam, is sufficient to establish a reasonable possibility 
of substantiating the claim.  Accordingly, this evidence is 
new and material, and reopening of the claim is in order.


Service Connection for Cause of Death and DIC under of 38 
U.S.C. § 1318

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.5.

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

If the Veteran's death resulted from non-service-connected 
causes, DIC benefits will be paid to a Veteran's surviving 
spouse in the same manner as if the death were service 
connected (a) if the Veteran's death was not the result of 
his own willful misconduct and (b) if, at the time of death, 
the Veteran was receiving or was "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of the Veteran's discharge or 
other release from active duty; or (3) the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that, at the time of 
death, the Veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
(1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation to offset 
an indebtedness;(3) the Veteran had applied for compensation 
but was not receiving total disability compensation due 
solely to clear and unmistakable error in a VA decision; (4) 
the Veteran had not waived retired or retirement pay in order 
to receive compensation; or (5) VA was withholding payments 
as required by law.  38 C.F.R. § 3.22(b).  A 2005 amendment 
to 38 C.F.R. § 3.22 provides an additional method for 
prevailing on 38 U.S.C.A. § 1318 claims when additional 
service department records are received that existed at the 
time of a prior VA decision but were not considered.

Analysis

Service Connection for Cause of Death

The certificate of death indicates that the Veteran died in 
July 1982 as a result of metastatic melanoma to the brain.  
No other condition was certified as an immediate or 
contributory cause of death.  The approximate interval 
between the onset of this disability and the Veteran's death 
was listed as 6 months.  At the time of the Veteran's death, 
service connection was not in effect for any disability.  The 
appellant's essential contention is that the Veteran's 
melanoma was attributable to his Agent Orange exposure during 
service.  

Private medical records from the Memorial Hospital, Good 
Samaritan Hospital, and Humana Oncology Associates indicate 
that the Veteran was treated for recurring melanoma beginning 
in December 1980.  Eventually, the Veteran developed a 
metastatic lesion to the brain, leading to his death in July 
1982.  These records do not discuss the etiology of this 
disability, nor do they link the disability to service or 
exposure to Agent Orange.

The Veteran's service records indicate that he was in receipt 
of the Vietnam Service and Vietnam Campaign medals, and that 
he served in Vietnam for approximately one year.  Thus, the 
Veteran is presumed to have been exposed to herbicide agents.  
See 38 C.F.R. § 3.307(a)(6)(iii).  However, the record does 
not establish that the Veteran was diagnosed with any of the 
skin disorders or cancers that are subject to presumptive 
service connection on the basis of herbicide exposure, such 
as chloracne, porphyria cutanea tarda, prostate cancer, or 
respiratory cancer.  Specifically melanomas are not on the 
list of cancers and tumors presumed to be due to Agent Orange 
exposure, and those not on the list are considered excluded.

However, the regulations governing presumptive service 
connection for herbicide exposure do not preclude the 
appellant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994).  Accordingly, the Board will proceed to evaluate the 
appellant's claim under the provisions governing direct 
service connection, 38 U.S.C.A. § 1110 and 38 C.F.R.  § 
3.303.

With respect to whether service connection is warranted on a 
direct basis for metastatic melanoma, the Board notes that 
the Veteran's service treatment records reveal that the 
Veteran never complained of nor was treated for melanoma 
during service.  As noted above, objective medical findings 
of melanoma were first shown in December 1980, many years 
after the Veteran's separation from active service.  
Accordingly, the Veteran is not entitled to presumptive 
service connection for this disability based on it being a 
chronic disease listed in 38 C.F.R. § 3.309(a).   Moreover, 
the objective medical evidence of record, while demonstrating 
the Veteran's diagnosis and treatment of melanoma, fails to 
link this condition to the Veteran's service or to potential 
herbicide exposure while in service.  

In essence, the only evidence linking the Veteran's melanoma 
and eventual death to service or herbicide exposure is the 
appellant's own assertions.  However, as a layperson she is 
not competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board must conclude that service connection 
is not warranted for the cause of the Veteran's death.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


DIC under 38 U.S.C. § 1318

The Veteran did not have a disability that was continuously 
rated totally disabling for a period of one year or more 
immediately preceding death; he died more than 10 years 
following his retirement from active service; and he was not 
receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  At the time of the Veteran's death in July 1982, he 
was not service connected for any disability.

Moreover, there has been no prior rating decision upon which 
an allegation of clear and unmistakable error could be made, 
as the Veteran did not file for service connection for any 
disability during his lifetime.  Moreover, neither the 
appellant nor her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been presented, reopening of 
the claim for service connection for the cause of the 
Veteran's death is granted.

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


